DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 6-10, drawn to a method of improving the freeze/thaw stability of an aqueous polymer coating composition.
Groups II, claim(s) 12-20, drawn to an aqueous coating composition.
Group III, claim(s) 22 and 23, drawn to a composition of two compounds.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the present Formula 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the art cited below.

During a telephone conversation with Arthur Rogers on 6/6/22, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-4 and 6-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20, 22 and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-3 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Wang et al. (US 2015/0217247).
	In ¶’s 3, 29, 37, Example 4 and Claim 10, Wang et al. teach adding a compound consistent with Formula 1 of the present claims to an aqueous composition, such as a polymeric coating formulation.
	Even though the reference does not explicitly recite “a method for improving freeze/thaw stability”, the only actual active step in the claimed process is adding the compound of Formula 1 to an aqueous polymeric coating/dispersion/composition.  Any properties or benefit, new or unexpected, from the addition of the compound to the composition would be inherent from this same addition in the prior art.  
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s)1-4 and 6 is/are rejected under 35 U.S.C. 102((a)(1)) as being anticipated by Joffre et al. (EP 739,929).
	On page 1, lines 1-4 and 21 and page 4, lines 30-42, Joffre et al. teach adding a surfactant to an aqueous composition, such as a polymeric coating formulation, in order to improve the free/thaw of the composition, wherein a different wetting surfactant (coalescent) may also be added.  The surfactant is taught to be present in an amount of 0.5 to 10 parts, based on 100 parts of the polymers, wherein the surfactant is exemplified by ones consistent with Formula 1 of the present claims (See the TMN surfactants in Examples 6, 7, 10 and 11).
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)) are met.

Claim(s)1-3, 6 and 8 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Liao et al. (US 2013/0231020).
	In the abstract and ¶’s 84-89, Liao et al. teach adding 1 to 15% of a nonionic surfactant consistent with Formula 1 of the present claims  (See the TMN surfactants) to an aqueous polymer coating dispersion composition, wherein the surfactant is mixed with other ethyl glycol ether surfactants, which can act as coalesents.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s)1-3, 6 and 10 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Johnson et al. (US 2015/0361302) or Huang et al. (WO 2013/029252).
	In ¶’s 22, 54, 73, and 96, Johnson et al. teach adding nonionic surfactants consistent with Formula 1 of the present claims  (See ¶’s 55 and 97 for the TMN surfactants) to an aqueous polymer coating dispersion composition, wherein the dispersion may also comprise acrylate (co)polymers (See ¶ 81) and coalescents (¶ 83).
	In the abstract, page 2, lines 6-13 and page 7 lines 27-33, Liao et al. teach adding nonionic surfactants consistent with Formula 1 of the present claims  (See Table 1) to an aqueous polymer coating dispersion composition, wherein the dispersion may also comprise acrylate binders (page 6, lines  15-25), leveling agents, wetting agents and other dispersants consistent with the present coalesents. (See page 7 lines 27-33).
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s)1-3, 6, 8 and 10 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Song et al. (US 2015/0361288).
	In ¶’s 35, 45 and 545and claim 1, Song et al teach adding 0.01 to 4 wt% (0.25 to 10% of solids) of nonionic surfactants consistent with Formula 1 of the present claims (See the TMN surfactants form Tables 8 and 9) to an aqueous coating dispersion composition contain copolymers, including acrylic polymers (See claim 10), wherein the surfactant may be mixed with other ethylene or propylene glycol ether compounds useful as coalescents (See ¶ 64). 
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s)1-4, 6, and 10 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Sister et al (US 2016/0083606).
	In ¶’s 34, 45 and 49-50, Sister et al. teach adding 0.01 to 4 wt% (0.25 to 10% of solids) of surfactants consistent with Formula 1 of the present claims (See the TMN surfactants) to an aqueous coating dispersion composition contain copolymers, including polyacrylamide, which is an acrylic polymer, wherein the surfactant can be mixed with various ethylene or propylene glycol ether compounds that can serve as coalescents.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s)1-4, 6, 8 and 10 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Piskoti et al. (USPN 4,092,279).
	In col. 1, lines 1-9 and col. 2, lines 1-54, Piskoti et al. teach adding 1 to 20 percent of emulsifying agents, such as nonionic emulsifiers consistent with Formula 1 of the present claims (See the TMN surfactants) to an aqueous acrylate (co)polymer latex coating dispersion composition, wherein the surfactant is mixed with other ethylene or propylene glycol ether compounds (See col. 4, lines 3-13 coalescents). 
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

KCE